

117 HR 4881 IH: Old Pascua Community Land Acquisition Act
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4881IN THE HOUSE OF REPRESENTATIVESJuly 30, 2021Mr. Grijalva introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to take into trust for the Pascua Yaqui Tribe of Arizona certain land in Pima County, Arizona, and for other purposes.1.Short title This Act may be cited as the Old Pascua Community Land Acquisition Act.2.DefinitionsIn this Act:(1)Compact-designated areaThe term Compact Designated Area means the area south of West Grant Road, east of Interstate 10, north of West Calle Adelanto, and west of North 15th Avenue in the City of Tucson, Arizona, as provided specifically in the Pascua Yaqui Tribe—State of Arizona Amended and Restated Gaming Compact signed in 2021.(2)TribeThe term Tribe means the Pascua Yaqui Tribe of Arizona, a federally recognized Indian tribe.(3)Indian tribeThe term Indian Tribe—(A)means any Indian tribe, band, nation, or other organized group or community, including any Alaska Native village that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians; and(B)does not include any Alaska Native regional or village corporation.(4)SecretaryThe term Secretary means the Secretary of the Interior.3.Land to be held in trustUpon the request of the Tribe, the Secretary shall accept and take into trust for the benefit of the Tribe, subject to all valid existing rights, any land within the Compact-Designated Area that is owned by Tribe.4.Application of current lawGaming conducted by the Tribe in the Compact-Designated Area shall be subject to—(1)the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.); and(2)sections 1166 through 1168 of title 18, United States Code.5.Reaffirmation of status and actions(a)AdministrationLand placed into trust pursuant to this Act shall—(1)be a part of the Pascua Yaqui Reservation and administered in accordance with the laws and regulations generally applicable to land held in trust by the United States for an Indian Tribe; and(2)be deemed to have been acquired and taken into trust on September 18, 1978.(b)Rules of constructionNothing in this Act shall—(1)enlarge, impair, or otherwise affect any right or claim of the Tribe to any land or interest in land in existence before the date of the enactment of this Act;(2)affect any water right of the Tribe in existence before the date of the enactment of this Act;(3)terminate or limit any access in any way to any right-of-way or right-of-use issued, granted, or permitted before the date of the enactment of this Act; or(4)alter or diminish the right of the Tribe to seek to have additional land taken into trust by the United States for the benefit of the Tribe.